                Case 1:19-cv-01737-SAB Document 14 Filed 06/11/20 Page 1 of 1


 1

 2                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
 3
                                   FRESNO DIVISION
 4

 5   GIOVANNA NICOLE MACIAS,                     )   Case No. 1:19-cv-01737-SAB
 6
                                                 )
                     Plaintiff,                  )   ORDER REMANDING ACTION
 7
              vs.                                )   PURSUANT TO SENTENCE FOUR
 8                                               )   OF 42 U.S.C. § 405(g) AND ENTRY
     COMMISSIONER OF SOCIAL                      )   OF JUDGMENT
 9
     SECURITY,                                   )
10                                               )   (ECF No. 13)
11
                     Defendant.                  )
                                                 )
12                                               )
13

14            On June 10, 2020, the parties filed a stipulation to voluntarily remand this
15   matter for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g) and
16   for entry of judgment in favor of Plaintiff Giovanna Nicole Macias.
17            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that
18   the above-captioned action is remanded to the Commissioner of Social Security for
19   further administrative proceedings consistent with the terms of the stipulation to
20
     remand. Judgment is entered in favor of Plaintiff Giovanna Nicole Macias and
21
     against the Commissioner of Social Security. The Clerk of the Court is directed to
22
     CLOSE this action.
23

24
     IT IS SO ORDERED.
25
     Dated:     June 10, 2020
26
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
